DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shoko I. Leek (Reg. No. 43,746) on March 21, 2022.
The application has been amended as follows: 
1.	(Currently Amended) A user device for transmitting and/or receiving data to/from a base station in a communication system comprising:
a transceiver; and
circuitry, which, in operation:
receives via the transceiver paging occasion configuration from the base station, including at least one parameter;
configures, based on the at least one parameter, a predefined time-domain patternaccording to both of:
(i) 	one of a predefined plurality of rasters; and
(ii) 	a bitmap indicating, with each bit for one raster time point, whether or not a paging occasion is included in said raster time point;

controls reception, via the transceiver, of paging signal ina paging cycle according to the
10.	(Currently Amended) A base station for transmitting and/or receiving data to/from a user device in a communication system comprising:
a transceiver; and
circuitry, which, in operation:
defines paging occasion configuration which includes at least one parameter for configuring a predefined time-domain pattern according to both of:
(i) 	one of a predefined plurality of rasters; and
(ii) 	a bitmap indicating, with each bit for one raster time point, whether or not a paging occasion is included in said raster time point;
controls transmission, via the transceiver, of the defined paging occasion configuration to the user device
controls transmission, via the transceiver, of paging signal, to the user device, in one or more ofa paging cycle according to the predefined time-domain pattern.
19.	(Currently Amended) A method for transmitting and/or receiving data to/from a base station in a communication system, the method to be performed in a user device and comprising the steps of:
receiving paging occasion configuration from the base station, including at least one parameter;
configuring, based on the at least one parameter, a predefined time-domain patternaccording to both of:
(i) one of a predefined plurality of rasters; and


performing reception of paging signal ina paging cycle according to the
20.	(Currently Amended) A method for transmitting and/or receiving data to/from a user device in a communication system, the method to be performed in a base station and comprising:
defining paging occasion configuration which includes at least one parameter for configuring a predefined time-domain pattern according to both of:
(i) one of a predefined plurality of rasters; and
(ii) a bitmap indicating, with each bit for one raster time point, whether or not a paging occasion is included in said raster time point,
transmitting the defined paging occasion configuration to the user device; and
transmitting paging signal, to the user device, in one or more ofa paging cycle according to the predefined time-domain pattern. 



Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646